Citation Nr: 1330349	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  12-04 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for additional disability, to include ischemic polyneuropathy due to vascular compromise of the right leg, claimed as a result of surgeries performed at the Albuquerque, New Mexico, VA Medical Center (VAMC) in September and October 2000.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

S.J. Janec, Counsel

INTRODUCTION

The Veteran had active service from November 1957 to September 1960 and from October 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) that found that new and material evidence had not been received sufficient to reopen the claim for compensation under 38 U.S.C.A. § 1151 for ischemic polyneuropathy due to vascular compromise of the right leg, claimed as due to surgeries performed at the Albuquerque VAMC.  

In October 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of this hearing is of record.  At the hearing the Veteran submitted an August 2012 treatment record from the peripheral vascular clinic at the William Beaumont Army Medical Clinic.  In May 2013, the Board determined that new and material evidence had been received, reopened the claim, and remanded the underlying matter for further evidentiary development.  

Unfortunately, for the reasons set forth below, the Board has found that another remand is necessary.  Thus, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.  [Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).]  

REMAND

In the May 2013 remand, the agency of original jurisdiction (AOJ) was directed to provide a notice letter to the Veteran, obtain additional evidence, including consent forms, schedule the Veteran for an examination, and readjudicate the matter based on the full record.  A notice letter was mailed to the Veteran in May 2013.  In response, he submitted:  1) a June 2013 letter from a private physician, J.D.L., M.D., as well as a completed VA Form 21-4142 to obtain treatment records from that physician; 2) records and a completed VA Form 21-4142 pertaining to treatment from G.A., in August 2012; and 3) records and a completed VA Form 21-4142 pertaining to treatment from T.H.A., at Big Bend Regional Medical Center in March 2013.  

The Veteran was scheduled for a VA examination in July 2013.  He failed to report.  However, review of the Veteran's Virtual VA file shows that an examination was conducted in his home in September 2013 because he is essentially bedridden and was unable to travel for an evaluation.  

In July 2013, the AMC requested all medical records pertaining to the Veteran's VA treatment from September 1, 2000 through October 2000.  Later that month, a copy of the Veteran's treatment records for the year 2000 was provided.  However, there were no consent forms in the records submitted and no certification that there were no consent forms available (although there are several notations in the record that valid consent and identification had been confirmed prior to the procedures).  

Subsequently, in August 2013, the AOJ issued a supplemental statement of the case (SSOC), denying the claim pursuant to 38 C.F.R. § 3.655 (2013).  Notably, however, the AMC indicated in the SSOC, in error, that the Veteran did not respond to the May 2013 request for additional evidence.  Also, the AMC did not address the private medical statement and records submitted by the Veteran in June 2013 and did not request the records from the treatment providers identified in the three signed VA Form 21-4142s that were received at the same time.  Finally, in a response received in September 2013, the Veteran related that he initially changed his VA examination date due to "severe illness with chest cancer."  The examination was subsequently rescheduled but then canceled by VA.  The Veteran then noted that the evaluation and testing were going to be completed in September 2013 (a copy of which is included in his Virtual VA file as noted above).  As the AMC completed the SSOC in August 2013, the September 2013 examination report was clearly not considered.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304 (2012).  

Consequently, for the reasons detailed above, the Board has determined that substantial compliance with the Board's May 2013 remand has not been accomplished and that another remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain treatment records from the private physician and other providers identified in the June 2013 VA Form 21-4142s submitted by the Veteran.  

2.  Contact the Albuquerque VAMC, or other appropriate agency, and request any and all consent forms signed by the Veteran (or any legal guardian) during the course of his treatments in September and October 2000.  Associate any such available records with the claims folder.  Negative replies should be requested, and if no such consent forms are obtained, the reasons for this should be documented in the claims folder.  

3.  Review the September 2013 VA examination report and ensure that it addresses all questions posed in the Board's prior remand in May 2013.  If any additional information is necessary, obtain the required addendum.  

4.  Thereafter, readjudicate the claim for compensation under 38 U.S.C.A. § 1151 for additional disability, to include ischemic polyneuropathy due to vascular compromise of the right leg, claimed as a result of surgeries performed at the Albuquerque VAMC in September and October 2000 based on all the evidence of record.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with an SSOC and given an opportunity to respond.  The case must then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

